746 N.W.2d 131 (2008)
In re Petition for DISCIPLINARY ACTION AGAINST Terry Lynn DJONNE, a Minnesota Attorney, Registration No. 226257.
No. A08-380.
Supreme Court of Minnesota.
March 20, 2008.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging, on the basis of respondent Terry Lynn Djonne's plea of no contest to theft by swindle over $2,500, that respondent has committed professional misconduct warranting public discipline, namely, violations of Minn. R. Prof. Conduct 8.4(b) (commission of a criminal act that reflects adversely on the lawyer's honesty) and 8.4(c) (conduct involving dishonesty or fraud).
Respondent admits the allegations of the petition, waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and, with the Director, recommends that the appropriate discipline is disbarment.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Terry Lynn Djonne is disbarred from the practice of law. Respondent shall pay $900 in costs and disbursements pursuant to Rule 24, RLPR.
BY THE COURT:
/s/Alan C. Page
Associate Justice